DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/14/2022 has been entered.
Response to Arguments
Applicant’s arguments (see pg. 6, ¶¶ 1, 2 of the response) filed 01/11/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Knaup (US 7,748,743 B2) and Prokoph (DE 102011120725 A1). See the current rejections below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 7: it is unclear if the “at least two segments” in line 3 is the same as or additional to the segments of claim 1. They are being interpreted as being the same segments.
Regarding claim 10: it is unclear if the “at least three segments” in line 3 is the same as or additional to the segments of claim 1, and it is unclear if the “at least two segments” in line 4 is part of the at least three segments of line 3. The at least three segments is being interpreted as including the segments of claim 1, and the at least two segments are being interpreted as two of the at least three segments.
Regarding claim 13: it is unclear if the “non-heated segment” is one of the at least three segments or of the at least two segments of claim 10, or additional to those. It is being interpreted as one of the at least three segments.
Correction for the above list of issues is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knaup (US 7,748,743 B2), in view of Prokoph (DE 102011120725 A1).
Regarding claim 1: Knaup discloses a method for producing a press-quenched component from a hot-formable steel sheet blank (col. 2, lns. 42-45), the method comprising:
forming a drawing bead (6, 7, fig. 2) on the blank (1);
then, arranging the heated blank with the drawing bead formed thereon in a press mold (see fig. 3 and col. 2, lns. 42-45); and
then, forming the blank (see fig. 3).
Knaup does not disclose the temperature that the blank is heated to or whether the blank is heated before or after the drawing bead is formed. Thus, Knaup must consider the determination of the temperature and whether the blank is heated before forming the drawing bead to be within the level of ordinary skill in the hot-forming/press-quenching art.
Regardless, Prokoph teaches a method for producing a press-quenched component (¶ [0007]) comprising a step of heating the blank to a temperature of about 900°C before any forming of the blank (24) in the hot forming tool occurs (see fig. 1 and ¶ [0033], “an insertion temperature of 900 degrees Celsius”), which is followed by simultaneously pressing and quenching of the blank to form a component having sections with different hardness and ductility properties (¶ [0002], lns. 19-24).

Knaup is also silent regarding the press mold comprising a segment in a heated region of the press mold and another segment in a cooled region of the press mold.
However, Prokoph further teaches the press mold comprising a segment (28, 36, fig. 2) in a heated region of the press mold (¶¶ [0031], [0054], segments 28 and 36 are heated by induction lines 40) and another segment (30) in a cooled region of the press mold (segment 30 has cooling lines 38 and no induction lines, see fig. 2). Prokoph teaches that by providing the press mold with heated and cooled regions, cooling of the work-piece is controlled such that cooling occurs at a lower rate in the heated regions of the press mold relative to the region that is strictly cooled (¶ [0054]) which serves to produce a sheet metal component having sections with different hardness properties or different ductility (¶ [0002], lns. 21-24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knaup such that the press mold comprises heated regions on each side of a central cooled region, thereby providing Knaup with the ability to control the rate of cooling of the work-piece in order to produce a sheet metal component having sections with different hardness properties or different ductility, as taught by Prokoph. The proposed modification results in the drawing beads being located in the heated regions of the press mold of Knaup.
Regarding claim 2, which depends on claim 1: the modification of Knaup in view of Prokoph in claim 1 is silent regarding the heated region in which the at least one drawing bead is arranged is heated to a temperature of at least 400°C.
However, Prokoph further teaches that temperatures of the heated regions can be selected between 200-900°C (¶ [0034]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knaup such that the heated region is heated to a temperature of at least 400°C, as taught by Prokoph, thereby obtaining the benefit of different component hardness and ductility properties in different regions of the component, as may be desired.
Regarding claim 3, which depends on claim 1: the modification of Knaup in view of Prokoph in claim 1 is silent regarding controlling the temperature of the heated region such that it does not drop below 400°C.
However, Prokoph further teaches that temperatures of the heated regions can be selected between 200-900°C (¶ [0034]), and that if the temperature falls below, for example, 500°C in the heated region (28, fig. 2), the inductor lines (38) are switched on until the heated region reaches an upper limit of 550°C (¶ [0033]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Knaup such that the temperature of the heated region is controlled to remain above 400°C, thereby obtaining the benefit of different component hardness and ductility properties in different regions of the component, as may be desired, and as taught by Prokoph (¶ [0002], lns. 21-24).
Regarding claim 4, which depends on claim 1: the modification of Knaup in view of Prokoph in claim 1 is silent regarding a temperature of the heated region in which the at least one drawing bead is arranged is set according to a geometry of the component.
However, Prokoph further teaches in ¶ [0004] that the cooling rate to be set for a component is an initial parameter that has a strong influence on the geometry of the tool part to be used in forming the component, and by inference a geometry of the component, since the geometry of the tool will directly affect the geometry of the component. Prokoph goes on to teach that the heating of the tool can cause thermal expansion in the tool volume beyond an acceptable limit which will affect precision and geometry of the component.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knaup such that a temperature of the heated region (which directly affects the cooling rate of the component) in which the at least one drawing bead is arranged is set according to a geometry of the component, thereby mitigating thermal expansion that will affect the required precision and geometry of the component, as taught by Prokoph.
Regarding claim 5, which depends on claim 1: Knaup discloses high strength steel is used to make the blank (col. 1, ln. 23), and the skilled artisan understands that boron steel is a high strength steel.
Regarding claims 7 and 10, which depend on claim 1: the modification of Knaup in view of Prokoph in claim 1 teaches the press mold comprises:
at least three segments (28, 30, 36, fig. 2 of Prokoph, and corresponding regions of Knaup),

punches (21, 22 of Knaup),
wherein the blank is arranged between the die and the punches and each recess receives a punch when the die and punches are pressed together (see fig. 3 of Knaup).
Regarding claim 9, which depends on claim 1: the modification of Knaup in view of Prokoph in claim 1 is silent regarding thermal insulation being arranged between the segment in the heated region and the another segment in the cooled region.
However, Prokoph further teaches thermal insulation arranged between the segment (28, 36, fig. 2) in the heated region and the another segment (30) in the cooled region, and that the insulation minimizes power loss, and therefore heat loss, that would otherwise occur (see ¶ [0021]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Knaup with thermal insulation arranged between the heated and cooled segments, thereby minimizing power and heat loss, as taught by Prokoph.
Regarding claim 11, which depends on claim 10: the modification of Knaup in view of Prokoph in claim 1 teaches two (28, 36, fig. 2 of Prokoph) of the at least three segments (28, 30, 36) are heated (segments 28 and 36 are heated by induction lines 38).
Regarding claim 12, which depends on claim 11: the modification of Knaup in view of Prokoph in claim 1 teaches the at least one drawing bead (6, 7, fig. 2 of Knaup) is arranged in 
Regarding claim 13, which depends on claim 11: the modification of Knaup in view of Prokoph in claim 1 is silent regarding thermal insulation being arranged between the segment in the heated region and the another segment in the cooled region.
However, Prokoph further teaches thermal insulation arranged between the segment (28, 36, fig. 2) in the heated region and the another segment (30) in the cooled region, and that the insulation minimizes power loss, and therefore heat loss, that would otherwise occur (see ¶ [0021]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Knaup with thermal insulation arranged between the heated and cooled segments, thereby minimizing power and heat loss, as taught by Prokoph.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knaup, in view of Prokoph, and in further view of Kwon et al. (US 9,381,720 B2).
Regarding claim 6, which depends on claim 1: the modification of Knaup in view of Prokoph in claim 1 is silent regarding the blank being at least one of Tailor Welded Blanks (TWB), Tailor Rolled Blanks (TRB) and Tailor Tempered Blanks (TTB).  
	However, Kwon teaches using tailor welded blanks of boron steel having hardenability and further teaches that such a material is well-known in hot stamping to form vehicle frame parts (see fig. 1, col. 1, lns. 27-28 and col. 3, lns. 24-29; fig. 1).
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753